Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The terminal disclaimer filed on June 24, 2021, disclaiming the terminal portion of any patent granted on this application or co-pending application, has been approved by the appropriate department of USPTO and as such the rejection has been withdrawn.
Reason for Allowance
Inclusion through amendment of allowable subject matter of claim 5, as mentioned in the previous office action dated  04/20/21 in the erstwhile rejected  claim 1 made the independent claim 1 allowable and as such all the dependent claims 2-4, 6-11 from claim 1 are also allowable. 
Conclusion
                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HAFIZUR RAHMAN/Examiner, Art Unit 2842